                                                                 SO ORDERED.


                                                                 Dated: January 28, 2021

  1

  2

  3                                                              Daniel P. Collins, Bankruptcy Judge
                                                                 _________________________________
  4

  5

  6                       IN THE UNITED STATES BANKRUPTCY COURT
  7                                FOR THE DISTRICT OF ARIZONA
  8   In Re:                                              Proceedings Under Chapter 11
  9   EVEN STEVENS SANDWICHES, LLC, et                    Case No. 2:19-bk-03236-DPC
      al.,
 10                                                       (Jointly Administered)
                               Debtors.
 11                                                       ORDER GRANTING THE OFFICIAL
                                                          COMMITTEE OF UNSECURED
 12                                                       CREDITORS’ ORAL MOTION
      This Filing Applies to:                             REGARDING AVOIDANCE
 13                                                       ACTIONS
       All Debtors
 14
       Specified Debtors:
 15

 16

 17            Upon consideration of the oral motion regarding avoidance actions made by the

 18   Official Committee of Unsecured Creditors (the “Committee”) at the January 26, 2021

 19   status hearing in these jointly administered bankruptcy cases,

 20            THE COURT HEREBY FINDS that:

 21            A.       At the status hearing in these jointly administered bankruptcy cases held on

 22   January 26, 2021, the Committee apprised the Court of the upcoming deadline to bring

 23   preference actions in these jointly administered bankruptcy cases.

 24            B.       The Committee proposed the Debtors bringing such preference actions by

 25   February 15, 2021 and, if the Debtors failed to do so, the Committee being vested with the

 26   authority and standing to bring such preference actions.

 27            C.       No party objected to this proposal at the January 26, 2021 status hearing.

 28            D.       The Court indicated on the record at the January 26, 2021 status hearing that

       4831-4021-0123
Case 2:19-bk-03236-DPC         Doc 599 Filed 01/28/21 Entered 01/28/21 12:24:38            Desc
                                Main Document    Page 1 of 2
  1   the Debtors shall have until February 15, 2021 to bring all avoidance actions, including
  2   preferences, and that thereafter, the Committee shall be vested with the authority and
  3   standing to bring all avoidance actions, including preferences.
  4            Based on the foregoing and good cause appearing therefor,
  5            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
  6            1.      The oral motion is granted in its entirety; and
  7            2.      The Debtors shall have until February 15, 2021 to bring all avoidance
  8   actions, including preferences, in these jointly administered bankruptcy cases. If the
  9   Debtors fail to do so by February 15, 2021, the Committee shall have authority and
 10   standing to bring any and all avoidance actions, including preferences, in these jointly
 11   administered bankruptcy cases.
 12            3.      In the event the jointly administered cases are converted to Chapter 7, a
 13   Chapter 11 trustee is appointed, or a liquidating trustee is appointed under a plan of
 14   reorganization, such trustee will thereafter prosecute any and all avoidance actions and the
 15   Committee will have no obligation to bring or continue any avoidance actions.
 16            4.      This Order becomes immediately operative upon its entry.
 17            DATED AND SIGNED ABOVE.
 18   4849-3433-9289

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                       2
Case 2:19-bk-03236-DPC         Doc 599 Filed 01/28/21 Entered 01/28/21 12:24:38       Desc
                                Main Document    Page 2 of 2
